Citation Nr: 1805293	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  14-21 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1967 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Unfortunately, the Board finds additional development is necessary before adjudicating the Veteran's claim.  

The Veteran last underwent a VA examination to assess his hearing loss in October 2008, more than 9 years ago.  When the RO granted service connection for bilateral hearing loss in October 2013, the Veteran disagreed with the non-compensable rating, stating the condition was worse than it was rated.  See January 2014 Notice of Disagreement.  The Veteran again asserted the bilateral hearing loss had worsened in his June 2014 substantive appeal.  As the last VA examination assessing the severity of the bilateral hearing loss was more than 9 years ago, and as the Veteran has asserted the condition has worsened, the Board must remand to obtain a new VA examination to assess the current severity of the Veteran's service-connected disability.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Briefly, the Board notes the Veteran testified, during his December 2016 Board hearing, that the record was missing treatment records which included an audiological examination he underwent in November 2016.  A review of the record reveals those treatment records were associated with the claims file after the Veteran's hearing.  With regard to the November 2016 audiological evaluation, the record does reflect the examination took place.  However, the audiometry note does not include puretone threshold readings and speech discrimination percentages.  Therefore, a new VA examination is warranted to obtain those metrics.  See 38 C.F.R. §§ 3.385, 4.85.

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If it is deemed any pertinent records do not exist, or that additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2017).  

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his bilateral hearing loss.  The electronic records should be made available to the examiner for review before the examination.  

3.  Undertake any other development determined to be warranted, and then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.   

By this remand, the board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).  




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




